Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Yamaoka et al
4)	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaoka et al (US 2020/0376898).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without the translation, the earliest filing date to which claims 1-20 of this application are entitled is 4-17-20.  The effectively filed date of 5-31-19 for US 2020/0376898 is before 4-17-20.

Claims 1-20 are anticipated by Yamaoka et al.  See FIGURES 1-6 and description thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Himuro
5)	Claims 1-2, 4-6, 10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (US 6,892,775) in view of Japan 205 (JP 01-101205) and optionally Lagnier et al (US 6,408,910).
	Himuro discloses a pneumatic tire (e.g. tire size passenger tire size 205/60R15, tread width = 160 mm) having a tread comprising a shoulder land portion between a shoulder circumferential groove and a tread edge [FIGURES 1, 2].  The shoulder land curved shoulder lateral grooves 2 [FIGURES 1, 2].  Each curved shoulder lateral groove extends from the shoulder circumferential groove to the tread edge [FIGURES 1, 2].  Each shoulder block comprises a curved shoulder sipe 6 [FIGURES 1, 2].  Each curved shoulder sipe extends from the shoulder circumferential groove to the tread edge [FIGURES 1, 2].  In the shoulder block row, the lateral grooves 2 and the sipes 6 are convex curved in the same circumferential direction [FIGURES 1, 2].  The tire is an all season tire having excellent drainage.  Himuro does not recite providing bottom of the sipe with a groove element.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Himuro's tire tread such that each shoulder sipe 6 has a width of not greater than 1.5 mm and is extended in the depth direction by a groove element having a width greater than 1.5 mm; Himuro's modified tread thereby comprising shoulder composite grooves as claimed since (1) Japan 205 suggests providing sipes in blocks with enlarged portions (groove elements) to improve water absorbing / discharging performance wherein the sipe has a width of 0.3 to 1.7 mm and the enlarged portion has a maximum width of 1.2 to 5.0 times the width of the sipe [FIGURES 1-2, machine translation] and optionally (2) Lagnier et al teaches providing blocks having a curved incision (sipe) in a tire tread such that the sipe is extended in the depth direction by a channel (groove element) so that after the tread wears a new groove is formed so that the tread retains good drainage ability [FIGURES 1, 4].

	As to claims 4 and 10, Japan 205 shows providing the sipes with a smaller depth than the shoulder lateral grooves [FIGURE 2].
	As to claim 5, Himuro discloses a middle land portion comprising inclined grooves as claimed [FIGURES 1, 2].
	As to claim 6, both Himuro and Japan 205 show extending shoulder sipes to the tread edge; one of the ordinary skill in art readily understanding that the tread edge is formed by the intersection of a buttress surface and a tread surface.  Thus, Himuro's tread modified as per Japan 205 and the optional Lagnier et al comprises shoulder composite grooves extending to a buttress surface.        
	As to claim 15, it would have been obvious to one of ordinary skill in art to provide Himuro's tread such that the depth of the sipe is 40-60% of the depth of each shoulder lateral groove since (1) Japan 205 shows the combination of the sipe and the enlarged portion (shoulder composite groove) having a depth less than the depth of the shoulder lateral grooves [FIGURE 2], (2) Japan 205 teaches that the sipe has a width of 0.3 to 1.7 mm and the enlarged portion has a maximum width of 1.2 to 5.0 times the width of the sipe [FIGURES 1-2, machine translation] and (3) official notice is taken that it is well known / conventional per se in the tire tread art to provide lateral grooves in a tread of a passenger tire with a depth of 6.0 to 8.5 mm.
	As to claims 16 and 17, it would have been obvious to one of ordinary skill in the art to provide Himuro's tire tread such that a width of the groove element is smaller than 
	As to claim 20, Japan 205 shows the combination of the sipe and enlarged portion (shoulder composite groove) having a depth less than the depth of the shoulder lateral grooves [FIGURE 2].
6)	Claims 3, 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (US 6,892,775) in view of Japan 205 (JP 01-101205) and optionally Lagnier et al (US 6,408,910) as applied above and further in view of Kimishima (US 2018/0339557).
	As to claims 3, 9, 11-12 and 14, it would have been obvious to one of ordinary skill in the art to provide the sipes (and consequently the shoulder composite grooves in Himuro's modified tire tread) with a radius which is larger than [claims 3, 9, 11-12],
103 to 110% of [claim 14] a radius of the curved shoulder lateral grooves since Kimishima teaches providing alternating axial groove portions 7A, 7B, which may be formed as sipes or lateral grooves, with different radius R1, R2 so that the axial groove portions can provide different groove edges to improve traction performance and wet performance [FIGURES 1, 3, paragraph 46],     
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (US 6,892,775) in view of Japan 205 (JP 01-101205) and optionally Lagnier et al (US 6,408,910) as applied above and further in view of Rolland et al (US 2013/0284335).
	As to claims 7 and 8, it would have been obvious to one of ordinary to provide Himuro's shoulder land portion with the claimed recesses in the buttress surface since Rolland et al suggests forming a trapezoidal recess in a buttress surface of a tire tread, a combination of a sipe and an enlarged bottom portion (groove element) opening to the trapezoidal recess [FIGURE 6].
8)	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (US 6,892,775) in view of Japan 205 (JP 01-101205) and optionally Lagnier et al (US 6,408,910) as applied above and further in view of Japan 842 (JP 2013-126812).
	As to claims 18 and 19, it would have been obvious to one of ordinary to provide the enlarged bottom portion at the bottom of each sipe such that a length in a tire radial direction of the groove element is larger than a width of the groove element [claim 18], the groove element is formed in an elliptical shape that is long in the tire radial direction [claim 19] since Japan 842 shows that it is known in the tire tread art to provide an enlarged bottom portion at a bottom of a sipe of a tire tread [machine translation] with an elliptical shape [FIGURE 12A] as an alternative to a circular shape [FIGURE 2C, 12C]. 


Onitsuka et al (shoulder land portion width)
9)	Claims 1-2, 4, 6, 10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onitsuka et al (US 2018/0264887) in view of Japan 205 (JP 01-101205) and optionally Lagnier et al (US 6,408,910).
	Onitsuka et al discloses a pneumatic tire (e.g. tire size passenger tire size 205/55R16) having a tread comprising a shoulder land portion between a shoulder circumferential groove and a tread edge [FIGURES 1, 7].  The shoulder land portion is a shoulder block row comprising shoulder blocks separated by curved shoulder lateral grooves 35 [FIGURES 1, 7].  Each curved shoulder lateral groove extends from the shoulder circumferential groove to the tread edge [FIGURES 1, 7].  Each shoulder block comprises a curved shoulder sipe 36 [FIGURES 1, 7].  Each curved shoulder sipe extends from the shoulder circumferential groove to the tread edge [FIGURES 1, 7].  In the shoulder block row, the lateral grooves 35 and the sipes 36 are convex curved in the same circumferential direction [FIGURES 1, 7].  FIGURE 1 illustrates the width of the shoulder block row being about 23% of the tread width [FIGURE 1].  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  The tire has excellent steering stability while maintaining wet performance.  Onitsuka does not recite providing bottom of the sipe with a groove element.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Onitsuka et al's tire tread such that each shoulder sipe 36 has a width of not greater than 1.5 mm and is extended in the depth direction by a groove element having 
	As to claim 2, Onitsuka et al's shoulder lateral grooves and sipes (modified by Japan 205 and the optional Lagnier to be a shoulder composite groove) are curved in the same direction in a shoulder block row.
	As to claims 4 and 10, Japan 205 shows providing the sipes with a smaller depth than the shoulder lateral grooves [FIGURE 2].
	As to claim 6, both Onitsuka et al and Japan 205 show extending shoulder sipes to the tread edge; one of the ordinary skill in art readily understanding that the tread edge is formed by the intersection of a buttress surface and a tread surface.  Thus, Onitsuka et al's tread modified as per Japan 205 and the optional Lagnier et al comprises shoulder composite grooves extending to a buttress surface.      
	As to claim 13, FIGURE 1 illustrates the width of the shoulder block row being about 23% of the tread width [FIGURE 1].  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  

	As to claims 16 and 17, it would have been obvious to one of ordinary skill in the art to provide Onitsuka et al's tire tread such that a width of the groove element is smaller than a groove width of each shoulder lateral groove [claim 16], the width of the groove element is 50 to 80% of the width of the shoulder lateral groove [claim 17] since (1) Japan 205 teaches that the sipe has a width of 0.3 to 1.7 mm and the enlarged portion (groove element) has a maximum width of 1.2 to 5.0 times the width of the sipe [FIGURES 1-2, machine translation] and (2) Lagnier teaches providing curved shoulder lateral grooves in a tread of a pneumatic tire (passenger size 175/70R13) with a width of 4 to 6 mm [col. 6 lines 1-4, col. 8 lines 4-15]. 
	As to claim 20, Japan 205 shows the combination of the sipe and enlarged portion (shoulder composite groove) having a depth less than the depth of the shoulder lateral grooves [FIGURE 2].
Remarks
10)	The remaining references are of interest.

12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 25, 2022